Citation Nr: 9912419	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  95-38 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
April 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) September 1995 rating decision which granted 
service connection for PTSD, assigning it a 30 percent 
rating.  By October 1998 rating decision, evaluation of the 
service-connected PTSD was increased to 50 percent, effective 
September 14, 1998.  In view of AB v. Brown, 6 Vet. App. 35, 
38 (1993), the claim remains in controversy where less than 
the maximum available benefit is awarded.

The Board observes that the veteran noted disagreement with 
the assignment of the initial rating assigned his PTSD in 
September 1995 and has properly perfected his appeal as to 
that issue (but he did not express disagreement with regard 
to the effective date of award of service connection for that 
disorder).  Thus, the propriety of the rating from the 
effective date of the award through to the time when a final 
resolution of each issue has been reached, is currently 
before the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of this appeal, the VA Schedule of 
Ratings for Mental Disorders was amended and redesignated as 
38 C.F.R. § 4.130 (1998), effective November 7, 1996.  In 
light of the favorable resolution of the veteran's appeal 
under the regulatory criteria in effect prior to November 7, 
1996, as discussed below, the Board finds that the veteran 
has not been prejudiced by the fact that his case was not 
considered under the newly amended regulation.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

By June 1994 rating decision, the RO increased the rating of 
the veteran's service-connected low back disability from 10 
to 40 percent.  Timely notice of disagreement with regard to 
the rating assigned that disability was received in July 
1994, and a statement of the case was issued in September 
1995.  As he did not file a substantive appeal with regard to 
that issue, it is not now on appeal before the Board.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).



FINDING OF FACT

The veteran's PTSD has been manifested, since the effective 
date of the grant of service connection, by almost nightly 
nightmares, constant flashbacks and intrusive thoughts and 
recollections, depression and survival guilt, social 
isolation, withdrawal, inability to establish and maintain 
relationships, anger, range, and violence, visual and 
auditory hallucinations, and difficulty perceiving reality; 
he lives in continuous fear and apprehension, and his 
symptoms are totally incapacitating.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met since the effective date of the award of service 
connection for that disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim of a rating in 
excess of the currently assigned 50 percent for his service-
connected PTSD is well grounded, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), as it stems from the 30 percent rating 
initially assigned by the RO at the time of the September 
1995 grant of service connection for the disorder.  Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  Once determined that a 
claim is well grounded, VA has a duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Pertinent clinical data have been associated with 
the file, including current data sufficient to address the 
merits of the veteran's claims.  Thus, the duty to assist has 
been met in this case. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson, 12 Vet. 
App. 119.  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id.

On the other hand, where entitlement to compensation has 
already been established, the veteran's disagreement with an 
assigned rating is a new claim for increase, based on facts 
different from a prior final claim.  Suttmann v. Brown, 
5 Vet. App. 127, 136 (1993).  See Proscelle, 2 Vet. App. at 
631-32 (in a claim for increased rating, appellant claims the 
disability has increased in severity since a prior final 
decision).  In such claims, the present level of disability 
is of primary concern; although a review of the recorded 
history of a disability is required to make a more accurate 
evaluation, past medical reports do not have precedence over 
current findings.  38 C.F.R. § 4.2 (1998); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In this case, the evidence reveals that symptomatology 
associated with the veteran's PTSD has been productive of 
totally incapacitating impairment from the effective date of 
the award of service connection for that disorder; "staged" 
ratings under Fenderson are therefore inappropriate in this 
instance.

As indicated above, service connection for PTSD was granted 
by September 1995 RO rating decision, and a 30 percent rating 
was assigned (effective June 16, 1994, the date of the 
veteran's claim; the effective date of the award of service 
connection for that disorder was not appealed).  That 
decision was based on the veteran's service records showing 
exposure to numerous combat-related stressors during his 
Vietnam service, and a clear diagnosis of PTSD shown during 
VA psychiatric treatment between June and August 1994 (the 
Board notes that service connection for PTSD was previously 
denied in June 1994 as the evidence then of record did not 
reveal a clear diagnosis of PTSD).

VA and private inpatient and outpatient treatment records 
from January 1973 to October 1993 reveal intermittent 
treatment associated with various illness and symptoms.  
During that period of time, the veteran reported that he 
experienced symptoms including nervousness, anxiety, paranoid 
delusions, nightmares, flashbacks, hallucinations, and 
suicidal ideations.  

On VA psychiatric examination in November 1993, a clear 
diagnosis of the PTSD was not indicated (but anxiety disorder 
with PTSD traits was diagnosed).  At the time of the 
examination, the veteran's symptoms consisted of auditory and 
visual hallucinations, flashbacks, almost nightly nightmares, 
insomnia, depression, and situational confusion (at times, he 
was unable to tell whether images that he perceived were real 
or whether he was asleep); he was leery of people, disliked 
crowds, did not trust people, lived in continuous irrational 
fear and apprehension, had survivor guilt and wished he had 
died in Vietnam, and felt like a time-bomb waiting to 
explode.  He indicated that the medication which he was 
taking seemed to put some space between himself and whatever 
was threatening him.  Reportedly, he was suspended from work 
in 1992 because he threatened his supervisor; he has not 
worked since that time.  Reportedly, he was married once in 
1971, but had not seen his spouse since 1975 or 1976; he did 
not interact socially but had a small circle of friends that 
he was able to develop over a period of years.  

VA treatment records from January to September 1994 reveal 
that the veteran was hospitalized in July 1994 due to 
symptoms of depression, inner rage, suicidal ideations (an 
apparent suicide attempt), intrusive thoughts and 
recollections about Vietnam, and lack of social support.  
During hospitalization, PTSD was diagnosed.  On psychiatric 
evaluation in August 1994, it was indicated that he reported 
a full panoply of PTSD symptoms including anger, suicidal and 
homicidal ideations, nightmares, intrusive thoughts, feeling 
of guilt, jumpiness, withdrawal and depression, 
"superalertness," hyper-arousal, and interruption of his 
sleep pattern.  Reportedly, he was divorced but had a "part-
time" common law wife.  On examination, chronic severe PTSD 
and major depression were diagnosed.  The diagnosis of PTSD, 
relating it to his Vietnam experiences, was confirmed by a 
Board of 3 VA psychiatrists in January 1995.  

VA outpatient treatment records from January 1995 to 
September 1997 reveal intermittent treatment associated with 
the veteran's PTSD.  In April 1995, he stated that he did not 
want to hurt anyone or himself but could not take much more 
of his pain; on examination, it was indicated that his PTSD 
symptoms increased in severity; unstable PTSD was diagnosed.  
On numerous occasions during this period of treatment, the 
severity of his PTSD symptomatology is shown to have 
periodically fluctuated and various manifestations were at 
times more or less prominent.  In January 1997, it was 
indicated that his symptoms of depression and flashbacks 
could go on for days and, during those times, he had suicidal 
and homicidal ideations (his mother and a friend, the only 
people with whom he was noted to have social interaction, 
stay away from him during the times of prolonged depression 
and flashbacks in order not to provoke him to act on his 
suicidal or homicidal urges).  In February 1997, it was 
indicated that his PTSD symptoms were controlled only 
tenuously.  

April 1998 letters from the veteran's mother indicate that 
his symptoms make him very aggressive and hostile, that his 
mood changes without warning from being calm and introverted 
to explosive, aggressive and extroverted.  She indicated that 
he displays symptoms of paranoia, anxiety, confusion, anger, 
remorse, and regret.  

On VA psychiatric examination in September 1998, the examiner 
indicated that the veteran had a 30-year history of severe 
PTSD and accompanying symptoms.  The veteran indicated that 
he experiences nightmares, intrusive and distressing thoughts 
and recollections, and feels (even during the day) like dead 
people from Vietnam are always with him.  He indicated that 
he feels scared, intensely frightened and horrified, 
hypervigilant, hopeless and helpless, short of breath, and 
tremulous every day, and it is hard for him to know what is 
and is not real.  His symptoms are reportedly associated with 
periods of violence and anger which he is unable to control 
(having necessitated numerous police interventions in the 
past).  The examiner indicated that he witnessed the veteran 
to experience a dissociative event during the examination, 
and he could see that the veteran was having a flashback at 
that time (noting that it was hard for the veteran to come 
back to reality).  The veteran indicated experiencing intense 
psychological distress whenever there are any kind of cues 
that bring up his recollections and distressing thoughts (the 
examiner indicated that one of medical students present 
during the examination was of Asian descent which brought on 
the veteran's flashback).  He indicated that he gets agitated 
easily, has a lot of trouble controlling his anger, and 
described having driven away many people because he could not 
tolerate them and he was unable to control his anger and 
rage.  Reportedly, he avoids people and anything that brings 
back trauma to his mind, but indicated that he really cannot 
get away from it; he lives by himself, is isolated, has no 
friends or intimate relationships, and is unable to be around 
people or make friends or start relationships.  He has a 
restricted affect and feels that he cannot love anyone; he 
has suicidal thoughts every day, wishes he were dead, and 
feels that he should not live because of what he did in 
Vietnam.  His irritability and outbursts of anger were 
demonstrated during the examination when the examiner 
attempted to assist him when he tried to get up from his 
wheelchair and lost his balance.  He indicated that he has no 
appetite, his concentration is down and, at times, he forgets 
to take with him things that he just bought in a store or to 
take his change with him.  Reportedly, he last worked in 
1992, at which time his symptoms got progressively worse, 
rendering him unable to work.  On examination, severe PTSD 
with secondary recurrent major depression was diagnosed and 
Global Assessment of Functioning score 45-50 was assigned.

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) (now codified at 
38 C.F.R. § 4.130, Code 9411 (1998)), and a 50 percent 
evaluation is assigned, consistent with evidence showing 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships, and because of 
the psychoneurotic symptoms, the reliability, flexibility, 
and efficiency levels are so reduced as to prompt 
considerable industrial impairment.  

A 70 percent evaluation is warranted under criteria in effect 
prior to November 7, 1996, when the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, the veteran has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).

In Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994), the U.S. 
Court of Appeals for Veterans Claims (the U.S. Court of 
Veterans Appeal prior to March 1, 1999) upheld an 
interpretation that the criteria in Diagnostic Code 9411 for 
a 100 percent disability rating "are each independent 
bases" for granting a 100 percent rating.  Based on the 
foregoing evidence, the Board finds that the evidence 
supports a 100 percent rating for the veteran's service-
connected PTSD under the "old" Diagnostic Code 9411, from 
the effective date of the award of service connection for 
that disorder.  The entire body of pertinent medical 
evidence, as discussed above, shows that psychoneurotic 
symptoms associated with his PTSD are totally incapacitating; 
he lives in constant fear and is unable to distinguish 
between reality and delusions, has almost nightly nightmares, 
daily flashbacks and outbursts of uncontrollable anger, rage 
and violence (which came to the surface and were observed by 
the VA examiner in September 1998), and lives by himself in 
virtual isolation from society.  He is virtually obsessed 
with suicidal and homicidal ideation, lives with constant 
survival guilt, and his medication appears only to put some 
space between himself and his perception of threatening 
events and people.

Overall, the disability associated with the veteran's 
service-connected PTSD more nearly approximates the criteria 
consistent with a 100 percent rating under Diagnostic Code 
9411, in effect prior to November 7, 1996, as it is clear 
that the severity of his psychoneurotic symptoms has 
completely incapacitated him.  The evidence demonstrates that 
his mood and affect can change unpredictably from one moment 
to the next; he can be tearful and remorseful in one moment, 
and angry and violent in the next (as demonstrated even 
during a psychiatric examination in September 1998); it 
appears that even his mother stays away from him during his 
recurrent and prolonged episodes of flashbacks in order not 
to provoke him.  The intensity of his distressing, stressful, 
harmful, and potentially dangerous symptoms prompted his 
hospital admission in July 1994.  In view of the 
determination by the Board that a 100 percent evaluation is 
warranted for the veteran's PTSD under the criteria for 
rating mental disorders, effective prior to November 7, 1996, 
the Board need not explore the propriety of rating him under 
the amended criteria.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991) (the version most favorable to the veteran 
applies where a change of applicable law or regulation occurs 
after a claim is filed, but before a final decision is 
rendered).


ORDER

A 100 percent schedular rating for PTSD is granted, from the 
effective date of the award of service connection for the 
disorder, subject to the law and regulations governing the 
payment of monetary benefits.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

